Title: To John Adams from John Quincy Adams, 3 September 1813
From: Adams, John Quincy
To: Adams, John



N. 26.
Dear Sir.
St: Petersburg 3. September 1813.

This day thirty Years ago, you signed a definitive Treaty of Peace, between the United States of America, and Great-Britain; and here am I, authorised together with two others of our fellow-Citizens to perform the same service, but with little prospect of a like successful issue.—The British Government shews great disinclination to treat with the United States, under a Mediation—They have not yet formally rejected that of the Emperor of Russia, and since the arrival of our two Envoys, this Government has renewed the proposal to which an evasive answer had been in the first instance returned—Mr Gallatin and Mr Bayard are waiting for the ultimate answer from England; they will probably be under the necessity of passing the Winter here, for we can scarcely expect the decision from London, before the 1st: of November, and by that time, the waters will be locked up until June.
Inofficial and indirect hints have been communicated to us, that the British Government are willing to treat with us directly, and without the intervention of a Mediator—But for this we must be invested with new Powers; for our Government had so little expectation that England would spurn the good-offices of her close ally, that no provision was made for the contingency.
The English Ministerial Gazettes have avowed as one objection to the Russian Mediation that Russia must be supposed to be partial in favour of the principles of the armed neutrality—But a Peace between America and Britain may be made, without reference to any of the principles of the armed neutrality—Another and more decisive objection they alledge is that England ought never to submit the discussion of her maritime Rights to any Mediation—
The reasoning has from other sources been presented to us, in a different form—We have been told that as the only point between the two Nations upon which the War now hinges, is impressment, it is a question, concerning the relative Rights and Duties of Sovereign and Subject—That it is a question which never can arise between any other two Nations, besides England and America—That is a sort of family quarrel, with which other Nations can have no concern, and in which their interference can be productive of no good result—That the tendency of a Mediation would be to complicate the controversy; to entangle it in the snarl of general European Politicks, and to make it an Engine for French intrigue to work upon to scatter abroad still more abundantly than ever the seeds of Discord and Confusion.
The controversy as between the two Nations does not involve any question of the relative Rights and Duties of Sovereign and Subject—Admitting the British King’s right to impress his subjects in all the extent he can claim, the question remains, whether he can exercise that right, out of his own jurisdiction—This question does not touch the right either of Sovereign or Subject, and this is precisely the question between Britain and America—It is a question therefore which in point of principle concerns all other Nations as much as it does the two Belligerents—It is whether the British King can enforce the municipal Law of England, on board of the ships of all other Nations, in the Jurisdiction which is common to them all—That it is exclusively a contest between the United States and England, is directly at variance with the pretence so often, and so loudly urged that impressment from foreign ships, on the high seas has been practised by immemorial usage—It is indeed true that no such immemorial usage ever existed; and that as American Ships are the only foreign vessels on board of which the British Officers did impress, it is not likely ever to be a specific Cause of War between any other two Nations,—But the correct inference from this would be that it is a subject peculiarly suitable for a Mediation—The Mediator having no interest of his own to bias him on either side, and both parties being therefore more sure of his impartiality—Even if it were true that the Rights of Sovereign and Subject were implicated in the contest, how would they be implicated?—Britain fights for the Right, of the Sovereign, and America for the Duty of the Sovereign. Britain fights for the claim to the service of the Subject, and America, for the claim of the Subject to Protection—In referring the question to the Mediation of the Emperor of Russia, were it possible to suppose him susceptible of a bias, which way would it be?—Could the most absolute Sovereign in Europe be supposed to favour any limitation of Sovereign Rights? could he be supposed to favour any claim of the Subject to exemption from the duty of Service? If we disputed the British Kings right to the Service of his Subjects, we might very naturally object to the Mediation of any Sovereign, because it would be a question upon which the partialities of all Sovereigns much be against us, and least of all could we have reason to expect favour from the Autocrator of Russia, within whose dominions Magna Charta and the Habeas Corpus act, have no force—But England could have no occasion for distrusting a Mediation of which she must know that the whole interest of the Mediator would be on her Side.
The fear of complicating the maritime question between Britain and America, with the general Politicks of Europe, is just and rational on the part of England—But it ought to operate upon her as a warning to her to settle her differences with America, upon liberal principles—The dread of French intrigue, by the Mediation of a Prince at deadly War with France can have no foundation—No Nation ever more steadily and more earnestly pursued any one course of policy, than America has sought to avoid all entanglement with European Politicks; but if England will persist in having a War with America, she must not expect that America will always be willing to fight her single-handed—She will eventually find it for her interest to make a common cause with the Enemies of England wherever they are to be found, and how far that may make her subservient to the views of France, she will consider for herself, without asking the advice of England.
There are probably other motives besides those that are acknowledged which indispose the British Government to the Mediation; and which must protract the War, if they do not ultimately defeat the Negotiation for Peace—The War on the European Continent has again broken out, and the Coalition against France is more formidable than it ever has been since the year 1793—On the South she is already contending for her own frontiers. In the North, Russia, Austria, Sweden, Prussia, and a great part of Germany are combined against her—Two of her most famous Generals are in the field under the banners of her Enemies, and a third at the moment when hostilities were renewed deserted to them. There is no doubt but at this moment a Battle has already been fought upon which the issue of the Campaign will depend, and in that the destinies of the European World are involved—The symptoms of weakness and of rottenness in the French force are so great and numerous, that according to every rational anticipation she must sink in the struggle—The coalesced powers have not yet declared their Views, or the terms upon which they would agree to a Peace.
I am, Dear Sir, ever affectionately your’s
A.